  USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 1 of 14


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

PHYLLIS HALL and                             )
PATRICK HALL,                                )
                                             )
                          Plaintiffs         )
                                             ) CAUSE NO. 3:20-CV-516-RLM-MGG
                vs.                          )
                                             )
ETHICON, INC, et al.,                        )
                                             )
                         Defendants          )



                                  OPINION AND ORDER

         Plaintiffs Phyllis and Patrick Hall initiated this litigation on July 13, 2018,

   by filing a short-form complaint as part of In re Ethicon, Inc. Pelvic Repair

   System Products Liability Litigation, MDL No. 2327, No. 2:18-cv-01146, a

   multidistrict litigation pending in the United States District Court for the

   Southern District of West Virginia. The multidistrict litigation involves allegedly

   defective women's pelvic mesh products manufactured by defendant Ethicon,

   Inc., a wholly owned subsidiary of co-defendant Johnson & Johnson (collectively

   “Ethicon”). One of Ethicon’s pelvic mesh products at issue in the multidistrict

   litigation is Prolift. This case was transferred to this court on June 22, 2020.

   Ethicon has moved for summary judgment seeking dismissal with prejudice of

   all of the Halls’ claims. For the following reasons, the court GRANTS Ethicon’s

   motion [Doc. No. 20] IN PART.



                                 I. FACTUAL BACKGROUND
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 2 of 14


      Dr. Carl Walker diagnosed Mrs. Hall with pelvic organ prolapse in

November 2007 and implanted the Prolift pelvic mesh in December. Almost nine

years later, Mrs. Hall met with Dr. Carlton Lyons because she was experiencing

pelvic pain. Dr. Lyons diagnosed Mrs. Hall on June 27, 2016 with prolapse and

mesh exposure, and recommended surgery to remove and otherwise correct the

Prolift mesh. Mrs. Hall underwent surgery to fix these problems on September

21, 2016. During postoperative follow-up appointments in October and

November 2016, Dr. Lyons explained to Mrs. Hall that the surgery was necessary

because the Prolift mesh was defective.

      Mr. and Mrs. Hall filed this suit directly into to the multidistrict litigation

docket on July 13, 2018, asserting these claims in their short-form complaint

made available for all plaintiffs in the MDL dockets:

      Count III – Strict Liability – Failure to Warn

      Count IV – Strict Liability – Defective Product

      Count V – Strict Liability – Design Defect

      Count VIII – Constructive Fraud

      Count XII – Breach of Implied Warranty

      Count XVI – Loss of Consortium

      Count XVII – Punitive Damages

      Ethicon now moves for summary judgment on all the Halls’ claims except

for Count XVII (Punitive Damages).



                             II. STANDARD OF REVIEW


                                          2
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 3 of 14


      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); see also Protective Life Ins. Co. v.

Hansen, 632 F.3d 388, 391-392 (7th Cir. 2011) (“Summary judgment . . . is

proper only if the pleadings, discovery materials, disclosures, and affidavits

demonstrate no genuine issue of material fact such that [the movant] is entitled

to judgment as a matter of law.”). The court’s function at the summary judgment

stage isn’t “to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). In making that determination, the court must

construe the evidence, and all inferences that can reasonably be drawn from the

evidence, in the light most favorable to the non-moving party. Id. at 249, 255

(“Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions . . . .”). The movant bears

the burden of showing that there is no genuine issue of material fact, but the

non-moving party “may not rest upon mere allegation or denials of his pleading,

but must set forth specific facts showing that there is a genuine issue for trial.”

Id. at 256.



                                III. CHOICE OF LAW

      “[S]ince federal jurisdiction is based on diversity of citizenship, the choice-

of-law rules to be used are those choice-of-law rules of the states where the

actions were originally filed.” In re Air Crash Near Chicago, 644 F.2d 594, 610


                                         3
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 4 of 14


(7th Cir. 1981) (citing Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487

(1941)). For medical product liability cases that are directly filed in a multidistrict

litigation action, West Virginia choice-of-law rules defer to “the choice of law

[rules] that appl[y] [in] the place where the plaintiff was implanted with the

product.” In re Ethicon, Inc., 2014 WL 346717, at *7 (S.D. W. Va., Jan. 30, 2014).

Since Mrs. Hall was implanted with the surgical mesh in Indiana, Indiana choice-

of-law rules ultimately apply.

      Indiana choice-of-law rules employ a modified lex loci delicti (“the place of

the tort”) analysis, which holds that “the substantive law of the place of the wrong

will usually govern, ‘unless the state where the tort occurred is an insignificant

contact.’” Morgan v. Fennimore, 429 F. App’x 606, 609 (7th Cir. 2011) (quoting

Simon v. United States, 805 N.E.2d 798,804 (Ind. 2004)). Mr. and Mrs. Hall were

Indiana residents when the Prolift implant surgery occurred, the surgery was

performed in Indiana, and Mrs. Hall sustained her injuries in Indiana. Indiana

substantive law provides the rule of decision.



                                   IV. DISCUSSION

                         A. The Indiana Product Liability Act

      Originally enacted in 1978 and expanded in 1995, the Indiana Product

Liability Act “codified the entire field of products liability” law in Indiana. Weigle

v. SPX Corp., 729 F.3d 724, 737 (7th Cir. 2013). The Act governs “all actions

that are: (1) brought by a user or consumer; (2) against a manufacturer or seller;

and (3) for physical harm caused by a product; regardless of the substantive legal


                                          4
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 5 of 14


theory or theories upon which the action is brought.” Ind. Code § 34-20-1-1.

“The Indiana Supreme Court has stated that it is ‘clear the legislature intended

that the [Act] govern all product liability actions, whether the theory of liability

is negligence or strict liability in tort.’” Wortman v. C.R. Bard, Inc., 2019 WL

6329651, at *6 (S.D. Ind. Nov. 26, 2019) (quoting Dague v. Piper Aircraft Corp.,

418 N.E.2d 207, 212 (Ind. 1981)). “There are multiple theories on which a

plaintiff can prove that a product was ‘defective’ under the IPLA: ‘A product can

be defective because of a manufacturing defect, a design defect, or a lack of

adequate instructions and warnings.’” Fisk v. Medtronic, Inc., 2017 WL

4247983, at *4 (N.D. Ind. Sept. 25, 2017) (quoting Weigle v. SPX Corp., 729 F.3d

at 731); see also Campbell Hausfeld/Scott Fetzer Company v. Johnson, 109

N.E.3d 953, 956 (Ind. 2018).

      The parties agree that the Act subsumes Counts III, IV, V, VIII, and XII,

which should be merged into one statutory claim because they are product

liability claims seeking personal injury damages. The concept of merger under

the Act arose in 2003 “as district courts in Indiana began grappling with

complaints containing products liability allegations that did not fit neatly within

the structure of the IPLA. . . . [District courts] began using merger to combine

separate counts for product liability torts into one statutory claim . . . .” Bailey

v. Medtronic, Inc., 2017 WL 6035329, at *5-6 (S.D. Ind. Dec. 6, 2017). Many

other district courts have declined to do so, holding that whether claims are

merged into a single claim (that can be proven by multiple theories of liability) or

are brought as separate claims under the Act (each with its own theory of


                                         5
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 6 of 14


liability) is “largely a distinction without a difference.” Id.; see also Hull v.

Ethicon, Inc., 2020 WL 1154577, at *5 (S.D. Ind. Mar. 10, 2020); Wortman v.

C.R. Bard, Inc., 2019 WL 6329651, at *6; Fisk v. Medtronic, Inc., 2017 WL

4247983, at *4.

      The court agrees that the issue is entirely academic. Indiana law provides

multiple theories of recovery for products liability under the Act, and the Indiana

Pattern Jury Instructions for civil cases contain separate instructions for each

theory. See Ind. Code § 34-20-4-1, et seq.; Campbell Hausfeld/Scott Fetzer

Company v. Johnson, 109 N.E.3d at 956; Indiana Pattern Jury Instruction (Civil)

Chapter 2100 (providing pattern instructions for manufacturing defects);

Indiana Pattern Jury Instructions (Civil) Chapter 2300 (providing pattern

instructions for design defects and failure to warn). Whether the Halls’ claims

“are treated as one claim based on three theories of liability or three claims each

based on separate theories of liability is of no consequence[,]” Hull v. Ethicon,

2020 WL 1154577, at *5, and “breaking the different theories into separate

counts ma[kes] the complaint easier to understand[,]” Bailey v. Medtronic, Inc.,

2017 WL 6035329, at *5-6 (S.D. Ind. Dec. 6, 2017) (quoting Fisk v. Medtronic,

Inc., 2017 WL 4247983, at *4 (N.D. Ind. Sept. 25, 2017). Accordingly, each of the

Halls’ claims will proceed individually with its own separate theory of liability.



         1. Count III (Strict Liability – Failure to Warn) and Count V (Strict Liability

            – Design Defect)




                                          6
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 7 of 14


      The Halls’ short-form complaint alleges claims for failure to warn and

design defect, both based on strict liability. The Act institutes a negligence

standard for both of those claims. Ind. Code § 34-20-2-2; Cavender v. Medtronic,

Inc., 2017 WL 1365354, at *3 (N.D. Ind. Apr. 14, 2017) (“Under the IPLA, . . . a

negligence standard applies to design defect and failure to warn claims.”).

Ethicon claims entitlement to summary judgment because the Halls initially

pleaded these claims under strict liability instead negligence. Ethicon offers no

other reason for why they are entitled to summary judgment on these claims.

       The court is unwilling to grant summary judgment on Count III and Count

V simply because they were pleaded under a strict liability label when this case

was filed as part of a multidistrict litigation in the Southern District of West

Virginia, nearly two years before it was transferred to Indiana. Other courts faced

with similar circumstances have also declined to dismiss claims simply because

they were mislabeled at the pleadings stage. See Porogi v. Ethicon, Inc., 2020

WL 4676571, at *6, (N.D. Ind. Aug. 12, 2020) (“The most Ethicon does to address

the design defect claim is state that it should fail as a stand-alone tort because

Indiana applies a negligence standard, not strict liability. But this is an

insufficient response because technically the [plaintiffs] initially pled each theory

of manufacturing defect, failure to warn, and design defect under strict liability

and not under the IPLA.”). Moreover, the Act recognizes “no doctrinal distinction”

between negligent and strict liability failure-to-warn claims. Bailey v. Medtronic,

Inc., 2017 WL 6035329, at *5 (S.D. Ind. Dec. 6, 2017); see also Taylor v.




                                         7
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 8 of 14


Monsanto Co., 150 F.3d 806, 808 (7th Cir. 1998); Natural Gas Odorizing, Inc. v.

Downs, 685 N.E.2d 155, 163 n.11 (Ind. Ct. App. 1997).

       Ethicon isn’t entitled to summary judgment on Count III (Strict Liability –

Failure to Warn) or Count V (Strict Liability – Design Defect). The court will

construe Count III and Count V as incorrectly labeled negligence product liability

claims. Cf. Lyons v. Leatt Corp., 2015 WL 7016469, at *3 (N.D. Ind. Nov. 10,

2015) (“[T]he Court will construe Count II as an incorrectly labeled strict liability

claim . . . .”).



           2. Count IV (Strict Liability – Defective Product)

       The Act sets forth liability for releasing “into the stream of commerce any

product in a defective condition . . . .” Ind. Code § 34-20-2-1. But claims based

on the doctrine of strict liability can only be brought if they are against a

manufacturer of “a product that is alleged to contain or possess a defective

condition . . . .” Ind. Code § 34-20-2-3. Courts often term these types of claims

under the Act “manufacturing defects.” See, e.g., Simpson v. General Dynamics

Ordance and Tactical Systems-Simunition Operations, Inc., 429 F. Supp. 3d

566, 576 (N.D. Ind. 2019). Count IV of the Halls’ short-form complaint alleges

“Strict Liability – Defective Product.” Ethicon contends that it is entitled to

summary judgment on this claim because it isn’t recognized under the Act

(presumably because it isn’t brought under the label “manufacturing defect”)

and is inherently redundant of Counts III and V.




                                           8
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 9 of 14


        Even though Count IV doesn’t bear the “manufacturing defect” label, it’s

still a strict liability claim against a manufacturer of a product that is alleged to

contain a defective condition. That Count IV wasn’t initially pleaded in the

parlance of the Act when the case was first filed in the Southern District of West

Virginia isn’t enough to justify summary judgment. See Wortman v. C.R. Bard,

Inc., 2019 WL 6329651, at *10 n.6 (S.D. Ind. Nov. 26, 2019) (denying defendant’s

motion to dismiss “Count V: Strict Liability – Defective Product” insofar as it

relates to the Halls’ theory of manufacturing defect).

        Ethicon isn’t entitled to summary judgment on Count IV (Strict Liability –

Defective Product).



           3. Count VIII (Constructive Fraud) and Count XII (Breach of Implied

              Warranty)

        The Halls have agreed to dismiss Counts VIII (Constructive Fraud) and XII

(Breach of Implied Warranty) to the extent that they don’t fall within the purview

of the Act. The court will grant Ethicon’s summary judgment motion as to Count

VIII and Count XII (to the extent that they don’t fall within the purview of the

Act).

        The parties agree that Counts VIII and XII should be merged into one claim

under the Act to the extent they sound in tort. As already noted, the court won’t

merge multiple claims into one statutory claim under the Act. See Part IV.A

supra. Still, the Act governs all Indiana product liability claims, “regardless of

the substantive legal theory or theories upon which the action is brought.” Ind.


                                         9
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 10 of 14


 Code § 34-20-1-1; see also Lyons v. Leatt Corp., 2015 WL 7016469, at *3 (N.D.

 Ind. Nov. 10, 2015) (“As the Indiana Supreme Court has noted, ‘several federal

 district courts and other panels of the [Indiana] Court of Appeals have held that

 tort-based breach of warranty claims have been subsumed into the [IPLA].’”);

 Porogi v. Ethicon, Inc, 2020 WL 4676571, at *3 (N.D. Ind. Aug. 12, 2020) (Count

 VIII (Constructive Fraud) and Count XII (Breach of Implied Warranty) both

 subsumed under the Act). The court will treat Count VIII and Count XII as

 separate claims under the Act, each supported by its own substantive legal

 theory.



           4. Count XVI (Loss of Consortium)

       Ethicon argues that it is entitled to summary judgment on Count XVI (Loss

 of Consortium) because it’s merely derivative of all the Halls’ primary claims,

 which fail as a matter of law. Today’s ruling invalidates that argument’s premise.

 See Part IV.B infra. Ethicon isn’t entitled to summary judgment on Count XVI

 (Loss of Consortium). Cf. Doerner v. Swisher Intern, Inc., 272 F.3d 928, 931 (7th

 Cir. 2001) (loss of consortium claims can be brought under the Act).



    B. Statute of Limitations

       Finally, Ethicon contends that a two-year statute of limitations bars all of

 the Halls’ claims. Ethicon contends that the Halls’ claims accrued on June 27,

 2016, when Dr. Lyons told Mrs. Hall that she would need surgery to remove the

 Prolift mesh. As Ethicon sees it, the Halls were sixteen days too late when they


                                        10
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 11 of 14


 filed their claims on July 13, 2018. The Halls respond that their claims didn’t

 accrue until sometime after September 21, 2016, when Dr. Lyons explained

 during postoperative follow-ups that problems with the Prolift mesh caused Ms.

 Hall’s injuries.

       Under Indiana law, “a product liability action must be commenced . . .

 within two (2) years after the cause of action accrues . . . .” Ind. Code § 34-20-3-

 1(b). This two-year statute of limitations “applies in any product liability action

 in which the theory of liability is negligence or strict liability in tort,” id., as well

 as claims that are subsumed by the Act. See, e.g., Bagby v. General Motors, LLC,

 2018 WL 2388595 (S.D. Ind. May 25, 2018). Indiana has adopted a discovery

 rule, providing that a cause of action accrues and the “statute of limitations

 begins to run from the date that the plaintiff knew or should have discovered (1)

 that the plaintiff suffered an injury or impingement, and (2) that the injury or

 impingement was caused by the product or act of another.” Evenson v. Osmose

 Wood Preserving Co., 899 F.2d 701, 704-705 (7th Cir. 1990) (citing Barnes v.

 A.H. Robins Co., 476 N.E.2d 84, 87-88 (Ind. 1985)).

       When actions accrue is often a question of fact. Id. at 705. The pertinent

 question is whether the plaintiff “experienced symptoms that would cause a

 person of reasonable diligence to take action that would lead to the discovery of

 his cause of action.” DuRocher v. Riddell, Inc., 97 F. Supp. 3d 1006, 1029 (S.D.

 Ind. 2015) (quoting Morgan v. Columbus McKinnon Corp., 837 N.E.2d 546, 549

 (Ind. Ct. App. 2005)). “Once a plaintiff’s doctor expressly informs the plaintiff

 that there is a reasonable possibility, if not a probability, that an injury was


                                            11
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 12 of 14


 caused by an act or product, then the statute of limitations begins to run and

 the issue may become a matter of law.” DeGussa Corp. v. Mullens, 744 N.E.2d

 407, 411 (Ind. 2001). But “a plaintiff’s mere suspicion or speculation that the

 product caused the injuries is insufficient to trigger the statute.” Id. (citing

 Evenson v. Osmose Wood, 899 F.2d at 705).

       Ethicon highlights several key facts. During her June 27, 2016,

 appointment, Mrs. Hall told Dr. Lyons that the “feeling in [her] pelvic area wasn’t

 right[,]” complaining of abnormal bleeding, pain, pain with intercourse, prolapse,

 urinary incontinence, and vaginal discharge/itching. Dr. Lyons examined Mrs.

 Hall, telling her that he “s[aw] a lot of mesh” and that “there [we]re some

 problems there,” ultimately recommending surgery to remove the mesh. Mrs.

 Hall testified that she was worried because she felt that she “was going to have

 some problems” if she “didn’t have something done or something with that

 mesh.” Ethicon argues that this is enough to show that Mrs. Hall either knew or

 should have known that she suffered an injury caused by the Prolift mesh.

       The Halls respond by highlighting some key facts of their own. When Mrs.

 Hall first received the Prolift mesh implant in December 2007, her implanting

 physician, Dr. Walker, told her to expect possible side effects of exposure,

 extrusion, and pain from the implant. Dr. Lyons confirmed these side effects

 during Mrs. Hall’s June 27, 2016, appointment—when asked what he would

 have told a patient with Mrs. Hall’s symptoms in 2016, Dr. Lyons said: “That it’s

 not uncommon, that we will use estrogen to try to manage it, and then reevaluate

 it.” He then confirmed that mesh exposure doesn’t necessarily mean that the


                                         12
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 13 of 14


 implanted mesh was defective, or that a patient should know or consider the

 mesh defective. Mrs. Hall said she believed her symptoms were common

 complications caused by the idiosyncrasies of her body and changes to it over

 time. It wasn’t until postoperative follow-ups with Dr. Lyons that Mrs. Hall was

 explicitly told that her injuries were caused by defective mesh and weren’t simply

 a common side effect. The Halls contend these facts show that Mrs. Hall would,

 at most, merely be speculating that the Prolift mesh caused her injuries before

 her postoperative visits with Dr. Lyons in Autumn 2016.

       Based on this record, a reasonable jury could find that Mrs. Hall didn’t

 know and couldn’t have been expected to discover that she suffered an injury

 caused by the Prolift mesh during her June 27, 2016, appointment, and that her

 claim didn’t accrue until Dr. Lyons told her that the Prolift mesh was defective

 during her postoperative follow-ups in Autumn 2016. See DeGussa Corp. v.

 Mullens, 744 N.E.2d 407 (Ind. 2001). Ethicon isn’t entitled to summary

 judgment on statute of limitations grounds.



                                  V. CONCLUSION

       For the foregoing reasons, Ethicon’s motion for summary judgment [Doc.

 No. 20] is GRANTED IN PART AND DENIED IN PART. The court GRANTS

 Ethicon’s motion for summary judgment on Count VIII (Constructive Fraud) and

 Count XII (Breach of Implied Warranty) to the extent that they don’t fall within

 the purview of the IPLA, and DENIES it in all other respects.

       SO ORDERED.


                                        13
USDC IN/ND case 3:20-cv-00516-RLM-MGG document 62 filed 11/20/20 page 14 of 14


       ENTERED:    November 20, 2020



                                        /s/ Robert L. Miller, Jr.
                                    Judge, United States District Court




                                     14
